DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/021 has been entered.

Status of the Claims
Claims 1-6, 8-11, 13, 15, 17, and 20-24 are pending and examined herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-6, 8-11, 13, 15, 17, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
KR 10-2013-0113749 A (“Hong”) discloses a silicon secondary battery (Abstract; [0024], [0072]) comprising silicon carbide and silicon nitride as positive and negative electrode active materials ([0035]-[0040]).
US 2008/0057390 A1 (“Kondo”) discloses a battery comprising a mesh member 31 and reinforcing plate 313 (Figs. 2C-2D, 4C-4D; [0165]).
The prior art when taken alone or in combination does not fairly teach or suggest the silicon secondary battery of claims 1, 13, and 20, in particular, the combination of the silicon secondary battery comprising the collectors and mesh plate(s) as specifically recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727